Citation Nr: 1131110	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a cold weather injury to the hands.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a cold weather injury to the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1951 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 20.900(c) (2010).

The Veteran's spouse, P.M., has been appointed as payee for VA benefits.


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO denied service connection for a cold weather injury to the hands.

2.  Evidence received since the October 2007 rating decision does not bear directly and substantially upon the issue of service connection for a cold weather injury to the hands.  In addition, it does not raise a reasonable possibility of substantiating the claim and does not, by itself or in conjunction with evidence previously assembled, relate to an unestablished fact necessary to substantiate the claim.

3.  In a June 2011 written statement, prior to the promulgation of a decision, the appeal as to whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a cold weather injury to the feet was withdrawn.

CONCLUSIONS OF LAW

1.  Evidence received since the October 2007 rating decision, in which service connection for a cold weather injury to the hands was denied, is not new and material, and therefore the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

2.  Because the Veteran has withdrawn his appeal relating to the issue of whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a cold weather injury to the feet, the Board does not have jurisdiction to consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In May 2008 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the October 2008 rating decision and June 2009 SOC explained the basis for the RO's action, and the SOC provided him with an additional period to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the May 2008 letter which VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the May 2008 letter to the Veteran.

The RO did not afford the Veteran a VA examination on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Board finds that there is no new and material competent evidence of current residuals of cold injuries to the hands, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

A.  Cold Weather Injury to the Hands

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The Court of Appeals for Veterans Claims has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  An October 2007 rating decision found that new and material evidence had not been submitted to reopen the previously denied claim of service connection for a cold injury to the hands.  The Veteran did not appeal that rating action, and it therefore became final.  In November 2007 a request to reopen the claim was submitted by the submission of VA treatment records.

Summarizing the evidence of record at the time of the October 2007 rating decision, the service treatment records do not show any treatment for a cold injury.  At a February 1964 VA examination the Veteran was diagnosed with mild arthritis of the right elbow and was noted to have no neurological disability.  There were no findings related to a cold injury.  

January 2007 VA treatment records indicate that the Veteran reported sustaining frostbite in Korea in the 1950s.  He said he got a pins-and-needles type of pain in his hands on a chronic basis that had worsened within the past two to three years.  He had chronic weakness in the right hand that he said had been present for over five years and was worst at night, which prevented him from sleeping.  On examination there was full strength in the extremities and sensation to pinprick was diminished in the palms of the hands.  Deep tendon reflexes were average to brisker than average.  The Veteran was diagnosed with worsening peripheral neuropathy secondary to a frostbite injury suffered years before.

The Veteran had a VA examination for cold injuries in August 2007 at which he reported cold exposure in Korea in 1952 and 1953 with cold feeling in his hands and feet.  He said that he was seen by the medics and given pills.  There had been no amputations or tissue loss, cold sensitization was present, and the examiner noted that there were symptoms suggestive of Raynaud's phenomenon with cold feeling in the finger tips with discoloration.  However, later in the examination report the examiner indicated that there were no signs of Raynaud's phenomenon.   There was no hyperhidrosis, and there had been continual pain and numbness for the past 20 years.  The Veteran had not had breakdown or ulceration of frostbite scars, loss of fingernails, skin cancer in chronic ulcers or scars, or edema.  He had generalized arthritis in all of his body joints, changes of skin color in the fingertips, and skin thinning.  The Veteran reported having continual cold feeling in the hands and feet and continual numbness, tingling and burning feeling in the hands and feet.  The pain in the hands was noted to be continual and was rated as a 10 out of 10.

On examination the VA examiner noted that the skin was intact without ulcerations or breakdown, color was normal, and there was no edema.  The temperature of the hands was cool to touch, there was no atrophy, the skin was dry with normal texture, and there was no ulceration, evidence of fungus or other infection, scars, fungus infection, or deformity.  The fingernails were intact and normal appearing without discoloration.  Reflexes were normal and there was a loss of sensation to light monofilament touch, vibratory and pinprick in the extremities and facial area.  There was good motor strength in the extremities without atrophy and there was no pain or stiffness noted in joints affected by cold injury.  No deformity or swelling of any joints was noted and there was good range of motion without difficulty.  Strength of the ligaments in the affected areas was good and there was no pain on manipulation of joints and no calluses.  The examiner diagnosed the Veteran with mild degenerative changes of the carpometacarpal joints bilaterally.  No significant arthritic changes were seen elsewhere and there were no other significant findings.  The examiner opined that it is less likely than not that the Veterans has residuals of cold exposure related to military service.  The rationale was that, according to the Veteran's report, the symptoms of cold exposure appeared 34 years after his exposure to cold during military service.  Furthermore, treatment records indicate that the problem was first noted in 1996 and no nexus was noted at that time between the complained-of symptoms and a cold injury.

The VA treatment records submitted in connection to the request to reopen the previously denied claim do not contain any complaints or diagnoses of a cold injury.  No other new evidence has been submitted.  Therefore, although the records submitted since the October 2007 rating decision do constitute new evidence, in that they were not of record at the time of the previous decision, they are not material evidence, because they do not bear directly and substantially on the issue at hand.  In this regard, these reports do not, nor does any of the additional evidence submitted in connection with the request to reopen, demonstrate that the Veteran has a cold weather injury to the hands which is related to military service.  Therefore, the newly submitted evidence does not raise a reasonable possibility of substantiating the hypertension claim, even considering the holding of the Court in Shade v. Shinseki, supra, to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold".  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim cannot be reopened.  

In summary, the Board finds that the evidence received in conjunction with the request to reopen is not new and material, and does not serve to reopen the claim for service connection for a cold weather injury to the hands.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Because the Board has found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

B.  Cold Weather Injury to the Feet

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).

By an October 2008 rating decision, the RO found that new and material evidence had not been submitted to reopen the previously denied claim of service connection for a cold weather injury to the feet.  The Veteran filed a Notice of Disagreement as to that determination regarding the assigned disability evaluations, a Statement of the Case was issued in June 2009, and he perfected his appeal by filing a VA Form 9 in July 2009.  In a June 2011 written statement, the Veteran withdrew his appeal for service connection for a cold weather injury to the feet.  

Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Thus, the Board does not have jurisdiction to review it, and it must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

ORDER

New and material evidence not having been submitted, the claim for service connection for a cold weather injury to the hands is denied.

The appeal of whether new and material evidence was submitted to reopen the previously denied claim of service connection for a cold weather injury to the feet is dismissed.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


